Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/2/22 is acknowledged.  The traversal is on the ground(s) that inventions II and I are not related as combination and subcombination, respectively.  This is not found persuasive because invention I is an element or part of invention II. According to MPEP 806.05(a) a “combination is an organization of which a subcombination or element is a part.” Invention II contains a limitation – a first end portion configured for coupling to a brake actuator” – present in Invention I, and thus invention is a part of invention II.
Applicant then asserts that the invention I is not a subcombination of invention III.  Invention I recites a method of making a camshaft, and invention III recites a method of making a plurality of different camshafts and thus includes a method of making a camshaft.
Applicant then asserts that there is no search burden. The argument for lack of burden is unpersuasive as Group II is classified in a different area.  As to Groups I and III, classification in the same area does not mean a search burden is not present.  The Groups require different search terms, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction. A reference that discloses a method of manufacturing a single camshaft would not be applicable to Group III. 	
 Claims 10-20 are with form consideration with traverse.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ebert et al. (DE 19710848, cited in IDS, see attached machine translation for text citations).
As to claims 1-2, Ebert discloses a method of manufacturing a camshaft 1 for a drum brake, comprising: designing a tubular camshaft having a first end portion 8 configured for coupling to a brake actuator (fig 3, para 4, 22), a second end portion defining a cam 4 configured to engage cam followers coupled to first and second brake shoes, rotation of the cam causing the first and second brake shoes to move between positions of engagement and disengagement with an associated braking surface; and, a first intermediate portion 12 disposed between the first and second end portions; wherein a wall thickness of at least one of the first and second end portions and the first intermediate portion is configured to achieve at least one of a predetermined torsional stiffness in the camshaft and vibration damping in the camshaft at a selected frequency (para 6); and, forming the camshaft as a unitary body (figs 1a-4, para 4-13, 21-28), wherein, the camshaft includes a second intermediate 1 portion between the first end portion and the first intermediate portion, the second intermediate portion configured to support a first bearing (figs 1a-4, para 4-13, 21-28, see annotated figure below).  
Claim 2 interpretation:

    PNG
    media_image1.png
    407
    810
    media_image1.png
    Greyscale


As to claim 6, an alternative interpretation of Ebert shows the 2nd intermediate portion configured to support a bearing between the 1st intermediate portion and the second end portion 4. 
Claim 6 interpretation: 


    PNG
    media_image2.png
    418
    812
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert as applied to claims 2 and 6 above, and further in view of Orsini (US 5337476).
As to claims 3-5, Ebert discloses second and third intermediate portions as shown in the figure with respect to claim 2 above.  It is not clear, based on the disclosure of figs 4c and 4d, if Ebert discloses that a wall thickness of the second intermediate portion is greater than a wall thickness of the first intermediate portion and a wall thickness of the third intermediate portion is greater than a wall thickness of the first intermediate portion.

Orsini discloses a method of making camshaft, the shaft having intermediate portions, wherein a first thinner intermediate portion 18 is between thicker second 16 and third 16 intermediate portions (col 1, lines 35-58, col 2, lines 26-33). Orsini further discloses that the difference in thickness reduces stress on the shaft and limits post-production machining (col 1, line 25-28; col 3, line 35-38).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to form the shaft of Ebert such that a wall thickness of the second intermediate portion is greater than a wall thickness of the first intermediate portion and a wall thickness of the third intermediate portion is greater than a wall thickness of the first intermediate portion as taught by Orsini above as such a modification produces the above detailed advantages.
Additionally, changes in dimensions are obvious absent unexpected results presented by the applicant. 

As to claim 7, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to form the shaft of Ebert such that that a wall thickness of the second intermediate portion is greater than a wall thickness of the first intermediate portion as taught by Orsini above as such a modification produces the above detailed advantages. 
Additionally, changes in dimensions are obvious absent unexpected results presented by the applicant.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert as applied to claim 1 above, and further in view of Sathishkumar et al. (“Design and Analysis of a Camshaft by using 3D Printing Technology,” NPL provided in IDS).
As to claims 8-9, Ebert does not disclose manufacturing the camshaft via 3d printing/additive manufacturing.  However, Sathishkumar discloses a method of producing a camshaft through additive manufacturing, comprising:
creating a three-dimensional model of the camshaft (CAD design); converting the three-dimensional model into program instructions for an additive manufacturing machine (CAD model fed into prototyping machine); and, successively depositing layers of material, responsive to the program instructions (material added by layer), using the additive manufacturing machine to form the camshaft (Section I, II on p. 1 of reference).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to form the shaft of Ebert by additive manufacturing, by creating a three-dimensional model of the camshaft; converting the three-dimensional model into program instructions for an additive manufacturing machine; and, successively depositing layers of material, responsive to the program, using the additive manufacturing machine to form the camshaft as taught by Sathishkumar above as such reduces, cost, space and time (section I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748